DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
 Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2021.
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because the invention of Group I is directed to the structure of a gas sensor while the invention of Group II is directed to the method of making a gas sensor. Specifically, the method describes a hydrothermal method for forming a detection layer. The examiner respectfully submits that the detection layer of gas sensor of Group I may be manufactured by a wide range of different techniques, such as wet chemical methods, physical vapor deposition, metal-organic chemical vapor deposition, molecular beam epitaxy, pulsed laser deposition, sputtering, flux methods, electrospinning, etching, and etc.. The invention of Group I is not strictly limited to the method of making as disclosed in Group II, just as the invention of Group II can be used to make another sensor different from the one disclosed in Group I. 
For this reason the examiner respectfully submits that the requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giedd et al. (U.S. Pat. No. 10,352,726) (hereafter Giedd).
Regarding claim 1, Giedd teaches a gas sensor, comprising: a substrate (i.e., dielectric layer 18) (see Fig. 1); a pair of spaced-apart electrodes disposed on said substrate with a region of said substrate exposed therefrom (i.e., electrodes 24a and 24b) (see Fig. 1), each of said electrodes being made of a graphene-based material (i.e., suitable materials for forming elements 24a and 24b include graphene inks) (see Column 6, lines 25-42); and a detecting 
Regarding claim 4, Giedd teaches that said electrodes are interdigitated electrodes (i.e., electrodes 24a and 24b are inter-digitated electrodes) (see Column 6, lines 25-42). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giedd et al. (U.S. Pat. No. 10,352,726) (hereafter Giedd) in view of Shin et al. (US. Pat. No. 10,132,768) (hereafter Shin).
Regarding claim 2, Giedd as disclosed above does not directly or explicitly teach that the said substrate is flexible. However, Shin teaches that said substrate is flexible (i.e., the organic substrate may be a flexible organic substrate) (see Column 5, line 6, to Column 6, line 21). In view of the teaching of Shin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate from a flexible material in order to allow for the device to a surface of the sensing area. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on 
Regarding claim 3, although Giedd teaches that the nonreactive dielectric layer 18 can be made of any nonconductive materials including polymers (such as PTFE silicone dielectric materials, cycloolefin copolymers, PVDF and polystyrene), photoresist, ceramics, metal nitrides, metal oxides, metal composites (see Column 5, line 6, to Column 6, line 21), Giedd as disclosed above does not directly or explicitly teach that said substrate is made from an electrically insulating material selected from the group consisting of polyethylene, polyethylene terephthalate, and polydimethyloxane. However, Shin teaches that said substrate is made from an electrically insulating material selected from the group consisting of polyethylene, polyethylene terephthalate, and polydimethyloxane (i.e., the organic substrate may include PET and PMDS) (see Column 8, lines 7-14). In view of the teaching of Shin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate from PET or PMDS for their known insulative properties, so as to not have an effect on currents or voltage detected through the carbon electrodes and the carbon wire. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giedd et al. (U.S. Pat. No. 10,352,726) (hereafter Giedd) in view of Hwang et al. (Pub. No. US 2020/0066936) (hereafter Hwang).
Regarding claim 5, Giedd as disclosed above does not directly or explicitly teach that th detecting layer is made of zinc oxide. However, Hwang teaches that the detecting layer is made of zinc oxide (i.e., the sensing material 150 may be formed of a metal oxide material, which may include ZnO, wherein first and second sensor electrodes 151 and 153 may include a material such as graphene) (see paragraph section [0144]). In view of the teaching of Hwang, it would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855